Citation Nr: 0815036	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-14 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently assigned a 20 percent evaluation.

2.  Entitlement to a higher initial evaluation for right knee 
chondromalacia patella, currently assigned a 10 percent 
evaluation.

3.  Entitlement to a higher initial evaluation for tendonitis 
of the right hip, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004, which denied an increased rating for lumbosacral 
strain, and denied service connection for hip and knee 
disabilities.  In a March 2005 rating decision, the RO 
granted service connection for hip and knee disabilities, and 
the veteran appealed the 10 percent ratings granted for right 
hip tendonitis and right knee chondromalacia patella.  In 
March 2008, the veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).  With 
respect to the issue of entitlement to an increased rating 
for lumbosacral strain, a statement of the case was sent to 
the veteran in March 2005, but a substantive appeal as to 
that issue was not received until December 2006.  However, 
the RO accepted the substantive appeal, with explanation from 
the veteran, as timely, and the Board does likewise.  See 
Marsh v. Nicholson, 19 Vet. App. 381 (2005) (RO acceptance of 
a notice of disagreement as timely created a presumption of 
timeliness).  

Although the veteran raised additional issues of entitlement 
to service connection for depression and to an increased 
rating for his left hip disability in a written statement 
received in December 2007, at his Travel Board hearing, it 
was noted that separate from the issues on appeal, the 
veteran and his representative were working on additional 
issues to present to the RO, including service connection for 
a psychiatric disorder.  Thus, it is not necessary to 
separately refer the issues informally raised in the December 
2007 statement to the RO for initial consideration, as the 
veteran and his representative are already pursuing formal 
claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected lumbosacral 
spine, right knee, and right hip disabilities are severely 
disabling, and have been progressively worsening.  At his 
hearing before the undersigned in March 2008, the veteran 
stated that he currently receives treatment for these 
service-connected disabilities at the Marion VA Medical 
Center (VAMC).  He identified Dr. Fernandez as his primary 
care physician for the past few years, and Dr. Miller as his 
orthopedic doctor.  However, there are no records of 
treatment from these providers; indeed, no VA treatment 
records dated after March 2004, in the claims file.  Private 
medical records dated from March 2005 to September 2006 by 
doctors, including Dr. Burnett, indicate that the evaluations 
and treatment were provided pursuant to referrals from Dr. 
Fernandez and Dr. Miller.  In particular, according to a 
March 2006 consultation at Washington University Medical 
Center, Dr. Miller had evaluated the veteran regarding his 
hip pain in November 2005.  Thus, these identified records of 
relevant VA treatment must be obtained.  See 38 C.F.R. § 
3.159(c)(2) (2007).  In this regard, if a disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, staged ratings may be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  

In a statement received in December 2007, the veteran said 
that he had an appointment scheduled in January 2008 with Dr. 
Burnett for evaluation of his right hip for hip replacement 
surgery.  However, this consult was not mentioned at the 
March 2008 Travel Board hearing, at which time the veteran 
stated he had no additional evidence to submit.  In any 
event, since all of the relevant private treatment records on 
file, including those from Dr. Burnett, show that copies were 
sent to his VA doctors, any such records may be more 
efficiently obtained from the VA facility, along with the VA 
treatment records.  

In addition, the veteran was last afforded a VA examination 
for compensation purposes in February 2004.  Since then, he 
claims that his conditions have increased in severity.  
Although, as noted above, no VA medical records dated after 
March 2004 are currently associated with the claims file, 
there is private medical evidence suggesting a worsening of 
at least the hip disability and possibly the lumbosacral 
strain.  Concerning the right hip, these records, from 
Washington University Medical Center, show that in March 
2006, X-rays showed "quite significant" bilateral femoral 
head/neck offset, and associated chronic femoral acetabular 
impingement.  In August 2006, severely diminished range of 
motion in the hips was noted; these symptoms and findings 
were not present at the time of the February 2004 VA 
examination.  

With respect to the lumbosacral spine disability, the veteran 
has been treated with epidural injections.  However, there is 
evidence that the veteran may have degenerative disc disease, 
with radicular symptoms, and, as he is service-connected for 
lumbosacral strain, medical evidence is required to determine 
whether degenerative disc disease, if present, is associated 
with service-connected lumbosacral strain.  According to a 
report of a March 2005 evaluation of the veteran by a private 
physician (Dr. Juergens), the veteran said that he had 
undergone a magnetic resonance imaging (MRI) scan of the 
lumbar spine five to six years ago, which had shown 
degenerative disc disease.  Treatment records from Dr. 
Juergens dated through January 2006 show diagnoses of left 
sciatica, lumbar degenerative disc disease, and left lumbar 
radiculitis.  However, the MRI scan report is not of record, 
and the February 2004 VA examination of the lumbosacral spine 
only referred to a 1996 MRI scan, which was reportedly 
normal.  Thus, whether the veteran has degenerative disc 
disease, and, if so, whether it is part of his service-
connected lumbosacral disability picture, must be 
ascertained.  If it is not possible to separate the effects 
of the service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

As to all three issues, the veteran is competent to state 
that his symptoms have increased in severity, and, in view of 
the foregoing factors, he must be afforded a current 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As a final matter, a recent decision of the United States 
Court of Appeals for Veterans Claims (Court) defined specific 
notice requirements applicable to increased rating claims.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
decision, the Court set forth four minimum notice elements 
for increased rating claims.  Specifically, VA must notify 
the claimant (1) that to substantiate a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) that if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, such as a specific 
measurement or test result, VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.

Prior to the initial adjudication of this case, the veteran 
did not receive notice as required by Vazquez-Flores, supra.  
In response to the veteran's October 2003 claim for an 
increased rating for lumbosacral strain, and for service 
connection for hip and knee disabilities, the veteran was 
sent a Veterans Claims Assistance Act of 2000 (VCAA) 
notification letter in December 2003, prior to the initial 
adjudication of the claim.  This letter notified him that in 
order to establish entitlement to an increased disability 
evaluation for his service connection disability, the 
evidence must show that the service connection disability had 
gotten worse.  He was told of the type of medical and lay 
evidence which would help substantiate his claim, and of his 
and VA's respective obligations for obtaining the evidence.  
In the March 2005 statement of the case as to the issue of an 
increased rating for the lumbosacral spine, he was notified 
of the diagnostic code requirements pertaining the evaluation 
of spinal disabilities, and the statement of the case 
discussed how the evidence failed to establish entitlement to 
a higher rating.  

After the RO granted service connection for knee and hip 
disabilities in March 2005, the veteran disagreed with the 
assigned ratings.  Subsequently, in a March 2006 letter, he 
received notice of what the evidence must show to establish 
higher ratings for all conditions on appeal, and of the 
application of the Diagnostic Codes and the assignment of 
noncompensable to 100 percent disability ratings.  He was 
told that a disability rating was assigned for service-
connected disabilities, under a rating schedule, and that the 
rating could change if the condition changed, based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The November 2006 
statement of the case, which addressed the issues of higher 
initial ratings for right knee and right hip disabilities, 
included the pertinent diagnostic criteria, and provided 
sufficient information of the criteria necessary for a higher 
evaluation.  After he had received all of this information, 
all three claims on appeal were reajudicated in a November 
2007 supplemental statement of the case.  

Moreover, during his March 2008 hearing before the 
undersigned, the veteran was asked specifically about the 
worsening of his disabilities and the effect that they have 
on his employment and daily life.  The veteran testified as 
to these subjects and indicated that he had no other evidence 
to submit.  Thus, cumulatively, the veteran was informed of 
the elements set forth in Vazquez-Flores, supra.  Where 
notice is untimely, as in this case, the error is to be 
corrected by compliant notice, an opportunity to respond and 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The RO will have the opportunity to readjudicate the 
claims on remand; the above timing errors will be cured.  
Further, the veteran is hereby notified of the directives of 
Vazquez-Flores as set forth above.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from 
the Marion VAMC of treatment for 
lumbosacral spine, right knee, and/or 
right hip disabilities for the period 
from October 2002 to the present (if 
not already on file), to specifically 
include a November 2005 evaluation by 
Dr. Miller, and the reports of all 
relevant diagnostic studies, such as X-
rays, MRIs, or CT scans.  In addition, 
copies of all records of outside (non-
VA) medical evaluations, treatment, and 
summaries which were sent to the 
veteran's VA doctors (e.g., Dr. Miller 
and Dr. Fernandez) during this period 
should be obtained as well, including, 
if available, a report pertaining to a 
scheduled January 2008 consult with Dr. 
Burnett.  

All efforts to obtain these records 
should be fully documented.  In view of 
the private medical records showing 
that copies were sent to the veteran's 
VA doctors, if any of the records 
appear to be unavailable, searches must 
continue until it is absolutely clear 
that further efforts would be futile, 
and the file must contain a record of 
the specific efforts made, which should 
include contacting the specific VA 
doctors.    

2.  Then, schedule the veteran for an 
appropriate VA examination to determine 
the current manifestations and severity 
of his service-connected lumbosacral 
strain, and right knee and right hip 
disabilities.  The entire claims folder 
and a copy of this REMAND should be 
made available to the examiner prior to 
the examination.  All symptoms should 
be reported in detail, including range 
of motion studies, and commentary as to 
the presence and extent of any 
functional loss due to painful motion, 
weakened movement, excess fatigability, 
repetitive motion, and/or 
incoordination.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should describe the extent 
to which a finding of functional loss 
due to pain is supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant.  The presence 
or absence of instability and/or 
subluxation in right knee should also 
be reported. 

With respect to the lumbosacral spine, 
the examiner should also determine 
whether the veteran has degenerative 
disc disease of the lumbosacral spine, 
and, if so, whether such condition is 
at least as likely as not related to 
the service-connected lumbosacral 
strain.  

* If at least as likely as not related, 
the examination report should include 
any associated objective neurological 
abnormalities, as well as bowel and/or 
impairment, if present.  The examiner 
should also specify whether 
degenerative disc disease causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of 
such episodes during the past 12 
months.  

* If degenerative disc disease is 
present, but less likely than not 
related to lumbosacral strain, the 
examiner should attempt to identify the 
symptoms associated with lumbosacral 
strain.  If symptoms of lumbosacral 
strain cannot be differentiated from 
symptoms attributable to degenerative 
disc disease, the examiner should so 
state, and the examination report 
should include all symptoms.

4.  Then, after ensuring that the VA 
examination report is complete, the RO 
should readjudicate the claims, with 
consideration of all evidence of 
record, to include whether staged 
ratings are appropriate for any 
distinct period of time.  If any 
decision remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which addresses 
all relevant matters.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the appeal 
should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



